Name: Council Regulation (EEC, Euratom, ECSC) No 3288/80 of 4 December 1980 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31980R3288Council Regulation (EEC, Euratom, ECSC) No 3288/80 of 4 December 1980 amending Regulation (ECSC, EEC, Euratom) No 1826/69 laying down the form of the 'laissez-passer' to be issued to members and servants of the institutions Official Journal L 350 , 23/12/1980 P. 0017 - 0022 Greek special edition: Chapter 01 Volume 3 P. 0010 Spanish special edition: Chapter 01 Volume 6 P. 0055 Portuguese special edition Chapter 01 Volume 6 P. 0055 ++++COUNCIL REGULATION ( EEC , EURATOM , ECSC ) NO 3288/80 OF 4 DECEMBER 1980 AMENDING REGULATION ( ECSC , EEC , EURATOM ) NO 1826/69 LAYING DOWN THE FORM OF THE " LAISSEZ-PASSER " TO BE ISSUED TO MEMBERS AND SERVANTS OF THE INSTITUTIONS THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO ARTICLE 7 ( 1 ) OF THE PROTOCOL ON THE PRIVILEGES AND IMMUNITIES OF THE EUROPEAN COMMUNITIES ANNEXED TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , WHEREAS , PURSUANT TO REGULATION ( ECSC , EEC , EURATOM ) , NO 1826/69 ( 1 ) , AS AMENDED BY REGULATION ( ECSC , EEC , EURATOM ) NO 950/73 ( 2 ) , THE " LAISSEZ-PASSER " ISSUED TO MEMBERS AND SERVANTS OF THE INSTITUTIONS ARE DRAWN UP IN SIX LANGUAGES ; WHEREAS , FOLLOWING THE ENLARGEMENT OF THE EUROPEAN COMMUNITIES , THE " LAISSEZ-PASSER " SHOULD BE DRAWN UP IN SEVEN LANGUAGES ; WHEREAS IT IS THEREFORE APPROPRIATE TO ADAPT THE FORM OF THE " LAISSEZ-PASSER " ANNEXED TO REGULATION NO 1826/69 , HAS ADOPTED THIS REGULATION : ARTICLE 1 THE ANNEX TO REGULATION ( ECSC , EEC , EURATOM ) NO 1826/69 , IN THE VERSION LAID DOWN BY REGULATION ( ECSC , EEC , EURATOM ) NO 950/73 , IS HEREBY REPLACED BY THE ANNEX TO THIS REGULATION . ARTICLE 2 HOWEVER , " LAISSEZ-PASSER " WHOSE VALIDITY HAS NOT YET EXPIRED SHALL REMAIN VALID UNTIL THE ISSUE OF " LAISSEZ-PASSER " IN THE FORM LAID DOWN BY THIS REGULATION . THIS REGULATION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL ( 1 ) OJ NO L 235 , 18 . 9 . 1969 , P . 1 . ( 2 ) OJ NO L 98 , 12 . 4 . 1973 , P . 1 . BILAG - ANHANG - !*** - ANNEX - ANNEXE - ALLEGATO - BIJLAGE DE EUROPAEISKE FAELLESSKABER EUROPAEISCHE GEMEINSCHAFTEN !*** EUROPEAN COMMUNITIES COMMUNAUTES EUROPEENNES COMUNITA EUROPEE EUROPESE GEMEENSCHAPPEN PASSERSEDDEL AUSWEIS !*** LAISSEZ-PASSER LAISSEZ-PASSER LASCIAPASSARE LAISSEZ-PASSER PASSERSEDLEN OMFATTER 22 SIDER DER AUSWEIS ENHAELT 22 SEITEN !*** THE LAISSEZ-PASSER CONTAINS 22 PAGES LE LAISSEZ-PASSER CONTIENT 22 PAGES IL LASCIAPASSARE E COMPOSTO DI 22 PAGINE HET LAISSEZ-PASSER BEVAT 22 BLADZIJDEN DENNE PASSERSEDDEL ER UDSTEDT I MEDFOER AF BESTEMMELSERNE I ARTIKEL 7 , STK . 1 , I PROTOKOLLEN VEDROERENDE DE EUROPAEISKE FAELLESSKABERS PRIVILEGIER OG IMMUNITETER , DER ER KNYTTET TIL TRAKTATEN OM OPRETTELSE AF ET FAELLES RAAD OG EN FAELLES KOMMISSION FOR DE EUROPAEISKE FAELLESSKABER SOM BILAG . INDEHAVEREN AF DENNE PASSERSEDDEL NYDER DE I DENNE PROTOKOL FASTSATTE PRIVILEGIER OG IMMUNITETER . DIESER AUSWEIS IST AUSGESTELLT AUFGRUND DES ARTIKELS 7 ABSATZ 1 DES DEM VERTRAG ZUR EINSETZUNG EINES GEMEINSAMEN RATES UND EINER GEMEINSAMEN KOMMISSION DER EUROPAEISCHEN GEMEINSCHAFTEN BEIGEFUEGTEN PROTOKOLLS UEBER DIE VORRECHTE UND BEFREIUNGEN DER EUROPAEISCHEN GEMEINSCHAFTEN . DER INHABER DIESES AUSWEISES GENIESST DIE IN DIESEM PROTOKOLL VORGESEHENEN VORRECHTE UND BEFREIUNGEN . !*** THIS LAISSEZ-PASSER IS ISSUED PURSUANT TO ARTICLE 7 ( 1 ) OF THE PROTOCOL ON THE PRIVILEGES AND IMMUNITIES OF THE EUROPEAN COMMUNITIES ANNEXED TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES . THE BEARER OF THIS LAISSEZ-PASSER SHALL ENJOY THE PRIVILEGES AND IMMUNITIES PROVIDED FOR IN THAT PROTOCOL . LE PRESENT LAISSEZ-PASSER EST DELIVRE EN VERTY DES DISPOSITIONS DE L'ARTICLE 7 PARAGRAPHE 1 DU PROTOCOLE SUR LES PRIVILEGES ET IMMUNITES DES COMMUNAUTES EUROPEENNES ANNEXE AU TRAITE INSTITUANT UN CONSEIL UNIQUE ET UNE COMMISSION UNIQUE DES COMMUNAUTES EUROPEENNES . LE TITULAIRE DE CE LAISSEZ-PASSER JOUIT DES PRIVILEGES ET IMMUNITES PREVUS A CE PROTOCOLE . IL PRESENTE LASCIAPASSARE E RILASCIATO IN VIRTU DELLE DISPOSIZIONI DELL'ARTICOLO 7 , PARAGRAFO 1 , DEL PROTOCOLLO SUI PRIVILEGI E SULLE IMMUNITA DELLE COMUNITA EUROPEE ALLEGATO AL TRATTATO CHE ISTITUISCE UN CONSIGLIO UNICO E UNA COMMISSIONE UNICA DELLE COMUNITA EUROPEE . IL TITOLARE DEL PRESENTE LASCIAPASSARE GODE DEI PRIVILEGI E DELLE IMMUNITA PREVISTE DA TALE PROTOCOLLO . DIT LAISSEZ-PASSER IS AFGEGEVEN KRACHTENS DE BEPALINGEN VAN ARTIKEL 7 , LID 1 , VAN HET PROTOCOL BETREFFENDE DE VOORRECHTEN EN IMMUNITEITEN VAN DE EUROPESE GEMEENSCHAPPEN DAT AAN HET VERDRAG TOT INSTELLING VAN EEN RAAD EN EEN COMMISSIE VAN DE EUROPESE GEMEENSCHAPPEN IS GEHECHT . DE HOUDER VAN DIT LAISSEZ-PASSER GENIET DE PRIVILEGES EN IMMUNITEITEN , VOORZIEN IN DIT PROTOCOL . FORMANDEN/PRAESIDENTEN ... ( 1 ) ANMODER ALLE MYNDIGHEDER I DE EUROPAEISKE FAELLESSKABERS MEDLEMSSTATER OM AT LADE INDEHAVEREN AF DENNE PASSERSEDDEL REJSE UHINDRET OG I PAAKOMMENDE TILFAELDE AT YDE HAM HJAELP OG BESKYTTELSE . DER PRAESIDENT ... ( 1 ) BITTET ALLE BEHOERDEN DER MITGLIEDSTAATEN DER EUROPAEISCHEN GEMEINSCHAFTEN , DEN INHABER DIESES AUSWEISES UNGEHINDERT REISEN ZU LASSEN UND IHM ERFORDERLICHENFALLS IN JEDER WEISE SCHUTZ UND HILFE ZU GEWAEHREN . !*** THE PRESIDENT ... ( 1 ) REQUESTS ALL AUTHORITIES OF MEMBER STATES OF THE EUROPEAN COMMUNITIES TO ALLOW THE BEARER TO PASS FREELY AND TO AFFORD THE BEARER SUCH ASSISTANCE AND PROTECTION AS MAY BE NECESSARY . LE PRESIDENT ... ( 1 ) PRIE TOUTES LES AUTORITES DES ETATS MEMBRES DES COMMUNAUTES EUROPEENNES DE LAISSER CIRCULER LIBREMENT LE TITULAIRE DU PRESENT LAISSEZ-PASSER ET DE LUI PORTER AIDE ET PROTECTION EN CAS DE BESOIN . IL PRESIDENTE ... ( 1 ) PREGA TUTTE LE AUTORITA DEGLI STATI MEMBRI DELLE COMMUNITA EUROPEE DI LASCIAR LIBERAMENTE CIRCOLARE IL TITOLARE DEL PRESENTE LASCIA-PASSARE E DI PRESTARGLI , OVE OCCORRA , AIUTO E PROTEZIONE . DE VOORZITTER ... ( 1 ) VERZOEKT ALLE OVERHEDEN VAN DE LID-STATEN VAN DE EUROPESE GEMEENSCHAPPEN DE HOUDER VAN DIT LAISSEZ-PASSER VRIJE DOORGANG TE VERLENEN EN HEM NODIG ALLE HULP EN BIJSTAND TE VERSCHAFFEN . NAVN OG FORNAVN / NAME UND VORNAME / !*** / NAME AND FORENAMES / NON ET PRENOMS / COGNOME E NOME / NAAM EN VOORNAMEN : ... FOEDT DEN / GEBOREN AM / !*** / DATE OF BIRTH / NE LE / NATO IL / GEBOREN OP : ... I / IN / !*** / A / A / 'TE : ... NATIONALITET / STAATSANGEHOERIGKEIT / !*** / NATIONALITY / NATIONALITE / NAZIONALITA / NATIONALITEIT : STILLING / FUNKTION / !*** / POSITION HELD / FONCTION / FUNZIONE / FUNCTIE : ... ADRESSE / ADRESSE / !*** / ADDRESS / ADRESSE / INDIRIZZO / ADRES : ... SIGNALEMENT / PERSONENBESCHREIBUNG / !*** / DESCRIPTION SIGNALEMENT / CONNOTATI / SIGNALEMENT OEJNE / AUGEN / !*** / EYES / YEUX / OCCHI / OGEN : ... HAAR / HAARE / !*** / HAIR / CHEVEUX / CAPELLI / HAREN : ... HOEJDE / GROESSE / !*** / HEIGHT / TAILLE / STATURA / LENGTE : ... SAERLIGE KENDETEGN / BESONDERE KENNZEICHEN / !*** / SPECIAL PECULIARITIES / SIGNES PARTICULIERS / SEGNI PARTICOLARI / BIJZONDERE KENTEKENEN : ... INDEHAVERENS UNDERSKRIFT ... UNTERSCHRIFT DES INHABERS ... !*** ... USUAL SIGNATURE OF BEARER ... SIGNATURE DU TITULAIRE ... FIRMA DEL TITOLARE ... HANDTEKENING VAN DE HOUDER ... FOTOGRAFI LICHTBILD !*** PHOTOGRAPH PHOTOGRAPHIE FOTOGRAFIA FOTO DENNE PASSERSEDDEL ER GYLDIG I DE OMRAADER , DER ER OMHANDLET I ARTIKEL 227 , STK . 1 OG 4 , I TRAKTATEN OM OPRETTELSE AF DET EUROPAEISKE OEKONOMISKE FAELLESSKAB , SAMT I DE OMRAADER I TREDJELANDE , MED HVILKE KOMMISSIONEN HAR INDGAAET AFTALER EFTER ARTIKEL 7 , STK . 1 , ANDET AFSNIT , I PROTOKOLLEN VEDROERENDE DE EUROPAEISKE FAELLESSKABERS PRIVILEGIER OG IMMUNIETETER . DIESER AUSWEIS GILT FUER DIE HOHEITSGEBIETE , DIE IN ARTIKEL 227 ABSAETZE 1 UND 4 DES VERTRAGES ZUR GRUENDUNG DER EUROPAEISCHEN WIRTSCHAFTSGEMEINSCHAFT GENANNT SIND , SOWIE FUER DAS HOHEITSGEBIET DER DRITTEN STAATEN , MIT DENEN DIE KOMMISSION GEMAESS ARTIKEL 7 ABSATZ 1 UNTERABSATZ 2 DES PROTOKOLLS UEBER DIE VORRECHTE UND BEFREIUNGEN DER EUROPAEISCHEN GEMEINSCHAFTEN ABKOMMEN GESCHLOSSEN HAT . !*** THIS LAISSEZ-PASSER IS VALID FOR THE TERRITORIES REFERRED TO IN ARTICLE 227 ( 1 ) AND ( 4 ) OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND FOR THE TERRITORY OF THE THIRD COUNTRIES WITH WHICH THE COMMISSION HAS CONCLUDED AGREEMENTS WITHIN THE MEANING OF THE SECOND SUBPARAGRAPH OF ARTICLE 7 ( 1 ) OF THE PROTOCOL ON THE PRIVILEGES AND IMMUNITIES OF THE EUROPEAN COMMUNITIES . CE LAISSEZ-PASSER EST VALABLE POUR LES TERRITOIRES VISES AUX PARAGRAPHES 1 ET 4 DE L'ARTICLE 227 DU TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE AINSI QUE POUR LE TERRITOIRE DES ETATS TIERS AVEC LESQUELS LA COMMISSION AURA CONCLU DES ACCORDS AU SENS DE L'ARTICLE 7 PARAGRAPHE 1 DEUXIEME ALINEA DU PROTOCOLE SUR LES PRIVILEGES ET IMMUNITES DES COMMUNAUTES EUROPEENNES . IL PRESENTE LASCIAPASSARE E VALIDO PER I TERRITORI DI CUI ALL'ARTICOLO 227 , PARAGRAFI 1 E 4 , DEL TRATTATO CHE ISTITUISCE LA COMUNITA ECONOMICA EUROPEA , NONCHE PER IL TERRITORIO DEGLI STATI TERZI CON I QUALI LA COMMISSIONE AVRA CONCLUSO ACCORDI AI SENSI DELL'ARTICOLO 7 , PARAGRAFO 1 , SECONDO COMMA , DEL PROTOCOLLO SUI PRIVILEGI E SULLE IMMUNITA DELLE COMUNITA EUROPEE . DIT LAISSEZ-PASSER IS GELDIG VOOR DE GRONDGEBIEDEN BEDOELD IN ARTIKEL 227 , LEDEN 1 EN 4 , VAN HET VERDRAG TOT OPRICHTING VAN DE EUROPESE ECONOMISCHE GEMEENSCHAP ALSMEDE VOOR HET GRONDGEBIED VAN DERDE STATEN WAARMEDE DE COMMISSIE AKKOORDEN ZAL HEBBEN GESLOTEN IN DE ZIN VAN ARTIKEL 7 , LID 1 , TWEEDE ALINEA , VAN HET PROTOCOL BETREFFENDE DE VOORRECHTEN EN IMMUNITEITEN VAN DE EUROPESE GEMEENSCHAPPEN . DENNE PASSERSEDDELS GYLDIGHED UDLOEBER DEN / DIESER AUSWEIS WIRD UNGUELTIG AM / !*** / THIS LAISSEZ-PASSER EXPIRES ON / II EXPIRE LE / SCADE IL / DE GELDIGHEID VAN DIT LAISSEZ-PASSER EINDIGT OP : ... , DEN/LE/IL ... FORMANDEN/PRAESIDENTEN ... ( 1 ) DER PRAESIDENT ... ( 1 ) !*** ... ( 1 ) THE PRESIDENT ... ( 1 ) LE PRESIDENT ... ( 1 ) IL PRESIDENTE ... ( 1 ) DE VOORZITTER ... ( 1 ) DENNE PASSERSEDDELS GYLDIGHED FORLAENGES DIE GUELTIGKEIT DIESES AUSWEISES WIRD VERLAENGERT !*** THE VALIDITY OF THIS LAISSEZ-PASSER IS EXTENDED LA VALIDITE DU PRESENT LAISSEZ-PASSER EST PROROGEE LA VALIDITA DEL PRESENTE LASCIAPASSARE E PROROGATA DE GELDIGHEIDSDUUR VAN DIT LAISSEZ-PASSER WORDT VERLENGD FRA/VOM/!***/FROM/DU/DAL/VAN ... TIL/BIS/!***/TO/AU/AL/TOT ... , DEN/LE/IL ... FORMANDEN/PRAESIDENTEN ... ( 1 ) DER PRAESIDENT ... ( 1 ) !*** ... ( 1 ) THE PRESIDENT ... ( 1 ) LE PRESIDENT ... ( 1 ) IL PRESIDENTE ... ( 1 ) DE VOORZITTER ... ( 1 ) DENNE PASSERSEDDELS GYLDIGHED FORLAENGES DIE GUELTIGKEIT DIESES AUSWEISES WIRD VERLAENGERT !*** THE VALIDITY OF THIS LAISSEZ-PASSER IS EXTENDED LA VALIDITE DU PRESENT LAISSEZ-PASSER EST PROROGEE LA VALIDITA DEL PRESENTE LASCIAPASSARE E PROROGATA DE GELDIGHEIDSDUUR VAN DIT LAISSEZ-PASSER WORDT VERLENGD FRA/VOM/!***/FROM/DU/DAL/VAN ... TIL/BIS/!***/TO/AU/AL/TOT ... , DEN/LE/IL ... FORMANDEN/PRAESIDENTEN ... ( 1 ) DER PRAESIDENT ... ( 1 ) !*** ... ( 1 ) THE PRESIDENT ... ( 1 ) LE PRESIDENT ... ( 1 ) IL PRESIDENTE ... ( 1 ) DE VOORZITTER ... ( 1 ) DENNE PASSERSEDDELS GYLDIGHED FORLAENGES DIE GUELTIGKEIT DIESES AUSWEISES WIRD VERLAENGERT !*** THE VALIDITY OF THIS LAISSEZ-PASSER IS EXTENDED LA VALIDITE DU PRESENT LAISSEZ-PASSER EST PROROGEE LA VALIDITA DEL PRESENTE LASCIAPASSARE E PROROGATA DE GELDIGHEIDSDUUR VAN DIT LAISSEZ-PASSER WORDT VERLENGD FRA/VOM/!***/FROM/DU/DAL/VAN ... TIL/BIS/!***/TO/AU/AL/TOT ... , DEN/LE/IL ... FORMANDEN/PRAESIDENTEN ... ( 1 ) DER PRAESIDENT ... ( 1 ) !*** ... ( 1 ) THE PRESIDENT ... ( 1 ) LE PRESIDENT ... ( 1 ) IL PRESIDENTE ... ( 1 ) DE VOORZITTER ... ( 1 ) SIDERNE 7 TIL OG MED 18 ER BLANKE SEITEN 7 BIS EINSCHLIESSLICH 18 : LEER !*** PAGES 7 TO 18 INCLUSIVE BLANK PAGES 7 A 18 INCLUES EN BLANC PAGINE DA 7 A 18 COMPRESA IN BIANCO BLADZIJDEN 7 TOT EN MET 18 BLANCO ( 1 ) ANGIVELSE AF DEN PAAGAELDENDE INSTITUTION . - ANGABE DER BETREFFENDEN INSTITUTION . - !*** . - NAME OF INSTITUTION CONCERNED . - INDICATION DE L'INSTITUTION CONCERNEE . - INDICAZIONE DELL'ISTITUZIONE DI CUI SI TRATTA . - AANDUIDING VAN DE BETROKKEN INSTELLING .